By the Court,

held :

1. Section thirty-three of the act of March 27, 1837, (S. & C. 815, 819,) prescribing forms to be observed by justices of the peace in criminal proceedings, has not been repealed, either expressly or by implication, by the code of criminal procedure. (66 O. L. 287 et seq.)
2. Section sixty-one of the latter act, which reads as follows : “ All recognizances taken during vacation by any judge or other officer authorized to take them, shall be signed and sealed by the parties, and certified to by the officer taking the same,” does not apply to recognizances taken by justices of the peace upon a preliminary examination of a person charged with the commission of an offence.
3. Under the provisions of section twenty-seven of the code of civil procedure, (S. & G. 953,) an action on a recognizance executed in the form prescribed by said section thirty-three is properly brought in the name of the State of Ohio, without joining the name of the county for whose benefit the same is prosecuted.
Motion overruled.